Citation Nr: 0732711	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-28 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.


FINDING OF FACT

No competent evidence confirms that the veteran experienced a 
stressful event in service to account for her diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2000 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the presence of three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA compensation 
examination in November 2003 provided a diagnosis of PTSD.  
The record notes treatment for PTSD related to claimed 
stressors of flying covert military missions to Vietnam to 
evacuate prisoners of war, to retrieve bodies, to take 
statements from survivors, and to seeing a pilot die after he 
began firing at the veteran's position.  Hence, the Board 
concedes that the veteran has a current medical diagnosis of 
PTSD.

Therefore, the central issue in the case is whether the 
record provides credible supporting evidence that a claimed 
stressor actually occurred in service.  The evidence 
necessary to establish occurrence of a stressor during 
service depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's DD Form 
214 indicates that she served a little over a year in Italy 
but she did not have any combat experience.  The veteran 
claims she served in Vietnam but her military personnel files 
do not corroborate this claim.  Indeed, the record shows that 
she did not serve in Vietnam nor did she have any 
commendations or medals indicating combat.  As such, there is 
no evidence that she engaged in combat with an enemy force.

Due to the veteran's lack of combat against an enemy force, 
her testimony alone is insufficient proof of a claimed in-
service stressor.  38 C.F.R. § 3.304(f).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board finds that the veteran's contentions in this case, 
and the fact that they are contradicted by evidence in the 
record, provide evidence against this claim, seriously 
undermining the veteran's credibility. 

As noted above, the veteran was diagnosed with PTSD based on 
her statements that she spent eight or nine months of active 
duty combat in Vietnam which included evacuating prisoners of 
war, retrieving bodies in coffins, taking statements from 
survivors, and seeing a pilot die after he began firing at 
the veteran's position.  Unfortunately, she offered no 
specific information about these incidents such as the date 
they occurred, buddy statements, or the names of individuals 
who died or were injured.  The RO requested more specific 
information in a letter dated in August 2003, but the veteran 
did not respond.

Simply stated, the veteran has not provided any supporting 
evidence that any of the claimed in-service stressors 
actually occurred; nor has she provided any information that 
would permit VA to attempt to confirm the stressors occurred 
through military records.  

While the determination of the sufficiency of a stressor is 
exclusively a medical determination for mental health 
professionals who are experts and "presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing PTSD diagnoses."  Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997), the determination of the 
existence of the stressor must be shown by the evidence of 
record.  In the instant case, although the veteran has been 
diagnosed with PTSD, the Board finds no credible evidence 
that she experienced a stressful or life-threatening event in 
service or that any of the claimed events even occurred.  

Indeed, the veteran has not submitted any evidence (such as 
lay statements from other soldiers) to verify her claimed 
stressors.  Nevertheless, the veteran claimed that her secret 
missions in Vietnam were classified and would not be part of 
her military record.  However, the veteran's military 
occupational specialty (MOS) during Vietnam was as a 
storekeeper and personnel records indicate she was stationed 
in Washington, D.C.  More importantly, her service personnel 
and medical records make no reference to service in Vietnam.  

With respect to the stressor of witnessing a plane being shot 
down, the veteran did not provide a timeframe, the name of 
the individual who died, or any other witnesses who could 
corroborate this incident.  In Fossie v. West, 12 Vet. App. 
1, 6-7 (1998), the Court held there is no duty to assist 
where the veteran's statements concerning in-service 
stressors are too vague to refer to the U.S. Army and Joint 
Services Records Research Center, as in this case.  The Court 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing her claim, she cannot 
passively wait for it when she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).   In light of the 
absence of necessary details concerning the veteran's claimed 
stressors, VA satisfied its responsibilities to assist the 
veteran in connection with the current claim.  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
notes that prior to the compensation examination in November 
2003, VA examiners only provided diagnoses of major 
depressive disorder and generalized anxiety disorder.  The 
veteran did not receive a diagnosis of PTSD until she 
reported that she participated in combat in Vietnam.  As 
noted, however, this report is contrary to the record.  
Hence, the Board is not obligated to accept an appellant's 
uncorroborated account of her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The Board must find, based on a review of the veteran's 
statements to the VA over several years that her statements, 
overall, provide evidence against this claim.  Simply stated, 
her other claimed stressor statements, by their very nature, 
do not show that she experienced a stressful event in 
service.  

The Board has reviewed carefully the veteran's PTSD statement 
dated September 2003.  The veteran is asking VA to grant PTSD 
based on stepping on a snake (fear of being bitten), being 
snowed in on a bus for three days (fear of going hungry and 
attacks from birds), and volcanic eruptions (fear of ash and 
lava).   The fact that she makes no reference to these 
"stressors" in her treatment only provides more evidence 
against her claim that these are the problems that have 
caused her current disorder.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for PTSD is not a condition 
capable of lay diagnosis.  See Espiritu and Woelhaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the preponderance of the evidence is 
against the veteran's claim; there is no doubt to be 
resolved; and entitlement to service connection for PTSD is 
not warranted.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in August 2003 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate her claims; (2) 
informed her about the information and evidence that VA will 
seek to provide; (3) informed her about the information and 
evidence she is expected to provide; and (4) requested her to 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) based on the veteran's contentions and the 
letters provided to the veteran by the VA over the course of 
this appeal, she is found to be reasonably expected to 
understand from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the nature and etiology of her claimed PTSD.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


